                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


QUINCY JAMES,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-503-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 23]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 18],
DENIES defendant's motion for judgment on the pleadings [D.E. 20], and REMANDS the action
to the Commissioner under sentence six of 42 U.S.C. § 405(g).


This Judgment Filed and Entered on December 9, 2019, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
December 9, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
